Appeal from a decision of the Workers’ Compensation Board, filed March 18, 1977, which affirmed a referee’s decision awarding compensation to claimant for injuries sustained in a fall on a snowy sidewalk on her way home from work as a home health aide. The board found: "based on the testimony, that the claimant is both an inside and outside employee; that the claimant was paid roundtrip travel expense from her assigned client and that claimant’s travel from her home to the home of a client and return to her home is in the course of her employment.” There is substantial evidence to sustain the decision of the board (Matter of Greene v City of New York Dept, of Social Servs., 44 NY2d 322; Matter of Bennett v Marine Works, 273 NY 429; Matter of Kelly v Hudson Val. Accoustical & Plastering Co., 62 AD2d 1097; Matter of Marciniak v Berlitz School of Languages, 43 AD2d 509; Matter of Weisberg v White Eagle Bakery, 28 AD2d 1030). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Sweeney and Mikoll, JJ., concur; Larkin and Herlihy, JJ., dissent and vote to reverse in the following memorandum by Herlihy, J. Herlihy, J. (dissenting). Even if we were to assume that the claimant herein was not an inside worker, it would not necessarily follow that she was an outside worker. The fact is that this claimant does not work at premises controlled by the employer. However, many employers provide employees at sites where the employer does not control the premises and such an assignment does not make them outside workers (see Matter of Bennett v Marine Works, 273 NY 429). There is no factual distinction in an employment which requires a claimant to report daily to a site not owned by the